Case 9:05-cr-80089-JIC Document 7 Entered on FLSD Docket 08/31/2020 Page 1 of 1



                              UNITED STATES DISTRCIT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO.: 05-80089-CR-COHN




 UNITED STATES OF AMERICA,
               Plaintiff,
 vs.


 RANDY CRAIG LEVINE,
               Defendant.
 ___________________________/


                            TEMPORARY NOTICE OF APPEARANCE


        I, Jason W. Kreiss, Esq., hereby enter a temporary appearance in this matter for Defendant,

 Randy Craig Levine.

        I HEREBY CERTIFY, that a true and correct copy of the foregoing was electronically

 noticed through the CM/ECF system to all parties of record on this 31st day of August 2020

                                                     Respectfully Submitted,


                                                      /s/ Jason   W. Kreiss
                                                     JASON W. KREISS, ESQ. (#0087912)
                                                     Attorney for the Defendant Randy C. Levine
                                                     The Kreiss Law Firm
                                                     1824 S.E. 4th Avenue
                                                     Fort Lauderdale, FL 33316
                                                     Ph: 954-525-1971
                                                     Fax: 954-525-1978
                                                     Jwk@kreisslaw.com
